 1
                                           NOTE: CHANGES MADE BY THE COURT
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
10
11
      CHARLES D. STAPHOLZ,                         CASE NO.: 2:19-cv-02194-DSF-PLAx
12
                           Plaintiff,              District Judge:   Dale S. Fischer
13                                                 Magistrate Judge: Paul L. Abrams
                  vs.
14
      JAGUAR LAND ROVER NORTH                      ORDER RE STIPULATED
15    AMERICA,LLC,a Limited
      Liability Company; and DOES 1                PROTECTIVE ORDER
16    through 100, inclusive,
17                         Defendants.
18
19
20           Having considered the papers, and finding that good cause exists, the Parties'
21   Stipulated Protective Order is granted as modified.
22           IT IS SO ORDERED.
23
24                                                            ~ VIII     r
25 Dated: October 3, 2019
                                                     PAUL L. ABRAMS
26                                                   United States Magistrate Judge
27
28



     21466402v1                                1                       2:19-cv-02194-DSF-PLAx
                                                                      /l
                                                                            1

                                                                           \ ~~ r


 1   BOWMAN AND BROOKE LLP                                                      ~~`~~'"~~~
     Brian Takahashi(SBN: 146505)                                                     `~`'~ -.,
 2   E-mail: Brian.Takahashi bowmanandbrooke.com                                           "~~:~,.,
     Theodore Dorenkamp III~SBN: 277004)                                                       ~ ~~
 3   E-mail.• Theodore.Dorenkam III bowmanandbrooke.com                                             .;
     Bryan A. Reynolds(SBN: 2~64~)                                                                   '`~
                                                                                                     `C;,   .
 4   E-maal: Bryan.ReyHolds(~bowmanandbrooke.com                                                         ~-~;~,
     970 West 190th Street, Suite 700                                                                      '~%~
 5   Torrance, California 90502
     Tel No.: 310/ 768-3068
 6   Fax No.: 310/ 719-1019
 7 Attorneys for Defendant
   JAGUAR LAND ROVER NORTH AMERICA,LLC
 8
 9                           UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
11
      CHARLES D. STAPHOLZ,                        CASE NO.: 2:19-cv-02194-DSF-PLAx
12
                             Plaintiff,           District Judge:    Dale S. Fischer
13                                                Magistrate .Tudge: Paul L. Abrams
                  vs.
14                                                STIPULATED PROTECTIVE
      JAGUAR LAND ROVER NORTH                     ORDER;[PROPOSED]ORDER
15    AMERICA,LLC,a Limited
      Liability Company; and DOES 1
16    through 100, inclusive,
17                           Defendants.
18
19
20   1.       A.        PURPOSES AND LIMITATIONS
21            Discovery in this action is likely to involve production of confidential,
22 proprietary or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25   enter the following Stipulated Protective Order. The parties acknowledge that this
26   Order does not confer blanket protections on all disclosures or responses to
27 discovery and that the protection it affords from public disclosure and use extends
28   only to the limited information or items that are entitled to confidential treatment



     20926699v3                               1                        2:19-cv-02194-DSF-PLAx
 1   under the applicable legal principles.
 2            B.     GOOD CAUSE STATEMENT
 3            This action is likely to involve trade secrets, customer information, and other
 4 valuable research, development, commercial, financial, technical and/or proprietary
 5 information for which special protection from public disclosure and from use for any
 6 purpose other than prosecution of this action is warranted. Such confidential and
 7 proprietary materials and information consist of, among other things, confidential
 8   business or financial information, information regarding confidential business
 9 practices, or other confidential research, development, or commercial information
10 (including information implicating privacy rights of third parties), information
11   otherwise generally unavailable to the public, or which may be privileged or
12 otherwise protected from disclosure under state or federal statutes, court rules, case
13 decisions, or common law. Accordingly, to expedite the flow of information, to
14 facilitate the prompt resolution of disputes over confidentiality of discovery
15   materials, to adequately protect information the parties axe entitled to keep
16 confidential, to ensure that the parties are permitted reasonable necessary uses of
17 such material in preparation for and in the conduct of trial, to address their handling
18 at the end ofthe litigation, and serve the ends ofjustice, a protective order for such
19 information is justified in this matter. It is the intent of the parties that information
20 will not be designated as confidential for tactical reasons and that nothing be so
21   designated without a good faith belief that it has been maintained in a confidential,
22 non-public manner, and there is good cause why it should not be part of the public
23 record of this case.
24 C.         ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
25            The parties further acknowledge, as set forth in Section 12.3, below, that this
26 Stipulated Protective Order does not entitle them to file confidential information
27 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
28 and the standards that will be applied when a party seeks permission from the court



     20926699v3                                  2                       2:19-cv-02194-DSF-PLAx
 1   to file material under seal.
 2            There is a strong presumption that the public has a right of access to judicial
 3 proceedings and records in civil cases. In connection with non-dispositive motions,
 4 good cause must be shown to support a filing under seal. See Kamakana v. City and
 5   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 6 Cor ., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 7 Inc., 187 F.R.D. 576,577(E.D. Wis. 1999)(even stipulated protective orders require
 8 good cause showing), and a specific showing of good cause or compelling reasons
 9 with proper evidentiary support and legaljustification, must be made with respect to
10 Protected Material that a party seeks to file under seal. The parties' mere designation
11   of Disclosure or Discovery Material as CONFIDENTIAL does notwithout the
12 submission of competent evidence by declaration, establishing that the material
13 sought to be filed under seal qualifies as confidential, privileged, or otherwise
14 protectable---constitute good cause.
15            Further, if a party requests sealing related to a dispositive motion or trial, then
16 compelling reasons, not only good cause, for the sealing must be shown, and the
17 relief sought shall be narrowly tailored to serve the specific interest to be protected.
18   See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
19 each item or type ofinformation, document, or thing sought to be filed or introduced
20 under seal in connection with a dispositive motion or trial, the party seeking
21   protection must articulate compelling reasons, supported by specific facts and legal
22 justification, for the requested sealing order. Again, competent evidence supporting
23 the application to file documents under seal must be provided by declaration.
24            Any document that is not confidential, privileged, or otherwise protectable in
25   its entirety will not be filed under seal if the confidential portions can be redacted. If
26 documents can be redacted, then a redacted version for public viewing, omitting only
2'7 the confidential, privileged, or otherwise protectable portions ofthe document,shall
28 be filed. Any application that seeks to file documents under seal in their entirety



     20926699v3                                   3                        2:19-cv-02194-DSF-PLAx
 1   should include an explanation of why redaction is not feasible.
 2 2.         DEFINITIONS
 3            2.1   Action: Charles D. Stapholz v. Jaguar Land Rover North America,
 4 LLC, et. al., United States District Court —Central District, Western Division Case
 5 No.2:19-cv-02194-DSF-PLAx.
 6            2.2   Challenging: a Party or Non-Party that challenges the designation
 7 of information or items under this Order.
 8            2.3   "CONFIDENTIAL" Information or Items: information (regardless of
 9 how it is generated, stored or maintained) or tangible things that qualify for
10 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
11   the Good Cause Statement.
12            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
13 their support staff.
14            2.5   Desi natin~artv: a Party or Non-Party that designates information or
15 items that it produces in disclosures or in responses to discovery as
16 "CONFIDENTIAL."
17            2.6   Disclosure or Discovery Material: all items or information, regardless
18 of the medium or manner in which it is generated, stored, or maintained (including,
19 among other things,testimony, transcripts, and tangible things), that are produced or
20 generated in disclosures or responses to discovery in this matter.
21            2.7   Expert: a person with specialized knowledge or experience in a matter
22 pertinent to the litigation who has been retained by a Party or its counsel to serve as
23 an expert witness or as a consultant in this Action.
24            2.8   House Counsel: attorneys who are employees of a party to this Action.
25   House Counsel does not include Outside Counsel of Record or any other outside
2C   counsel.
27 ///
28 ///



     20926699x3                                4                       2:19-cv-02194-DSF-PLAx
 1            2.9   Non-Pa       any natural person, partnership, corporation, association
 2 or other legal entity not named as a Party to this action.
 3            2.10 Outside Counsel of Record: attorneys who are not employees ofa party
 4 to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm that
 6 has appeared on behalf of that party, and includes support staff.
 7            2.11 etP   : any party to this Action, including all of its officers, directors,
 8 employees, consultants, retained experts, and Outside Counsel of Record (and their
 9 support staffs).
10            2.12 Producing Partv: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12            2.13 Professional Vendors: persons or entities that provide litigation support
13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16            2.14 Protected Material:    any Disclosure or Discovery Material that is
17 designated as "CONFIDENTIAL."
18            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19 from a Producing Party.
20 3.         SCOPE
21            The protections conferred by this Stipulation and Order cover not only
22 Protected Material (as defined above), but also (1) any information copied or
23 extracted from Protected Material; (2) all copies, excerpts, summaries, or
24 compilations of Protected Material; and (3) any testimony, conversations, or
25   presentations by Parties or their Counsel that might reveal Protected Material.
26           Any use of Protected Material at trial shall be governed by the orders of the
2'7 trial judge. This Order does not govern the use of Protected Material at trial.
28 ///



     20926699v3                                 5                        2:19-cv-02194-DSF-PLAx
 1   4.       DURATION
 2            Once a case proceeds to trial, information that was designated as
 3   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 4 as an exhibit at trial becomes public and will be presumptively available to all
 5   members ofthe public, including the press, unless compelling reasons supported by
 6 specific factual findings to proceed otherwise are made to the trial judge in advance
 7 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing "good cause"
 8 showing for sealing documents produced in discovery from "compelling reasons"
 9 standard when merits-related documents are part of court record). Accordingly, the
10 terms of this protective order do not extend beyond the commencement ofthe trial.
11   5.       DESIGNATING PROTECTED MATERIAL
12            5.1   Exercise of Restraint and Care in Desian      g Material for Protection.
13 Each Party or Non-Party that designates information or items for protection under
14 this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16 protection only those parts of material, documents, items or oral or written
17 communications that qualify so that other portions ofthe material, documents, items
18   or communications for which protection is not warranted are not swept unjustifiably
19 within the ambit of this Order.
20            Mass, indiscriminate or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22 purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating
24 Party to sanctions.
25           If it comes to a Designating Party's attention that information or items that it
26 designated for protection do not qualify for protection, that Designating Party must
27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
28 ///



     20926699v3                                 6                       2:19-cv-02194-DSF-PLAx
 1            5.2 Manner and Timin ofDesi nations. Except as otherwise provided in this
 2 Order(see, e.g., second paragraph ofsection 5.2(a)below), or as otherwise stipulated
 3   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 4 Order must be clearly so designated before the material is disclosed or produced.
 5            Designation in conformity with this Order requires:
 6           (a)for information in documentary form (e.g., paper or electronic documents,
 7 but excluding transcripts of depositions or other pretrial or trial proceedings), that
 8 the Producing Party affix at a minimum,the legend "CONFIDENTIAL"(hereinafter
 9 "CONFIDENTIAL legend"), to each page that contains protected material. If only
10 a portion ofthe material on a page qualifies for protection, the Producing Party also
11   must clearly identify the protected portions)(e.g., by making appropriate markings
12 in the margins).
13            A Party or Non-Party that makes original documents available for inspection
14 need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and
16 before the designation, all of the material made available for inspection shall be
17 deemed "CONFIDENTIAL."                After the inspecting Party has identified the
18   documents it wants copied and produced,the Producing Party must determine which
19 documents, or portions thereof, qualify for protection under this Order. Then, before
20 producing the specified documents, the Producing Party must affix the
21 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
22 portion of the material on a page qualifies for protection, the Producing Party also
23   must clearly identify the protected portions)(e.g., by making appropriate markings
24 in the margins).
25           (b)for testimony given in depositions that the Designating Party identifies the
26 Disclosure or Discovery Material on the record, before the close of the deposition
2~   all protected testimony.
28           (c) for information produced in some form other than documentary and for



     20926699v3                                 7                       2:19-cv-02194-DSF-PLAx
 1   any other tangible items, that the Producing Party affix in a prominent place on the
 2 exterior ofthe container or containers in which the information is stored the legend
 3 "CONFIDENTIAL." If only a portion or portions of the information warrants
 4 protection,the Producing Party, to the extent practicable, shall identify the protected
 5   portion(s).
 6            5.3   Inadvertent Failures to Desi~. If timely corrected, an inadvertent
 7 failure to designate qualified information or items does not, standing alone, waive
 8 the Designating Party's right to secure protection under this Order for such material.
 9 Upon timely correction of a designation, the Receiving Party must make reasonable
10 efforts to assure that the material is treated in accordance with the provisions ofthis
11   Order.
12 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
13            6.1   Timing of Challen~. Any Party or Non-Party may challenge a
14 designation of confidentiality at any time that is consistent with the Court's
15   Scheduling Order.
16            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
17 resolution process under Local Rule 37-1 et seq.
18           6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
19 joint stipulation pursuant to Local Rule 37-2.
20           6.4    The burden of persuasion in any such challenge proceeding shall be on
21   the Designating Party. Frivolous challenges, and those made for an improper
22 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
23 parties) may expose the Challenging Party to sanctions. Unless the Designating
24 Party has waived or withdrawn the confidentiality designation, all parties shall
25 continue to afford the material in question the level of protection to which it is
26 entitled under the Producing Party's designation until the Court rules on the
2~ challenge.
28 ///



     20926699v3                                $                      2:19-cv-02194-DSF-PLAx
 1   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 2            7.1   Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4 Action only for prosecuting, defending or attempting to settle this Action. Such
 5 Protected Material may be disclosed only to the categories of persons and under the
 6 conditions described in this Order. When the Action has been terminated, a
 7 Receiving Party must comply with the provisions of section 13 below (FINAL
 8 DISPOSITION).
 9            Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12            7.2   Disclosure of "CONFIDENTIAL" Information or Items.                  Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving        Party    may    disclose    any    information   or    item    designated
15 "CONFIDENTIAL" only to:
16           (a)the Receiving Party's Outside Counsel of Record in this Action, as well as
17 employees of said Outside Counsel of Record to whom it is reasonably necessary to
18   disclose the information for this Action;
19           (b)the officers, directors, and employees (including House Counsel) of
20           the Receiving Party to whom disclosure is reasonably necessary for this
21   Action;
22           (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
25           (d)    the court and its personnel;
26           (e)    court reporters and their staff;
27 ///
28 ///



     20926699v3                                    9                      2:19-cv-02194-DSF-PLAx
 1           (~    professional jury or trial consultants, mock jurors, and Professional
 2 Vendors to whom disclosure is reasonably necessary for this Action and who have
 3 signed the "Acknowledgment and Agreement to Be Bound"(E~chibit A);
 4           (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6           (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7 Action to whom disclosure is reasonably necessary provided:(1)the deposing party
 8 requests that the witness sign the form attached as Exhibit 1 hereto; and(2)they will
 9 not be permitted to keep any confidential information unless they sign the
10 "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12 deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14 as permitted under this Stipulated Protective Order; and
15           (i) any mediator or settlement officer, and their supporting personnel,
16 mutually agreed upon by any ofthe parties engaged in settlement discussions.
17 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18           IN OTHER LITIGATION
19           If a Party is served with a subpoena or a court order issued in other litigation
20 that compels disclosure of any information or items designated in this Action as
21 "CONFIDENTIAL," that Party must:
22           (a) promptly notify in writing the Designating Party. Such notification shall
23 include a copy ofthe subpoena or court order;
24           (b)promptly notify in writing the party who caused the subpoena or order to
25 issue in the other litigation that some or all of the material covered by the subpoena
26 or order is subject to this Protective Order. Such notification shall include a copy of
2~ this Stipulated Protective Order; and
28           (c) cooperate with respect to all reasonable procedures sought to be pursued



     20926699v3                                 1~                      2:19-cv-02194-DSF-PLAx
 1   by the Designating Party whose Protected Material may be affected.
 2           Ifthe Designating Party timely seeks a protective order, the Party served with
 3 the subpoena or court order shall not produce any information designated in this
 4 action as "CONFIDENTIAL" before a determination by the court from which the
 5 subpoena or order issued, unless the Party has obtained the Designating Party's
 6 permission. The Designating Party shall bear the burden and expense of seeking
 7 protection in that court of its confidential material and nothing in these provisions
 8 should be construed as authorizing or encouraging a Receiving Party in this Action
 9 to disobey a lawful directive from another court.
10 9.         A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
11           PRODUCED IN THIS LITIGATION
12           (a)   The terms of this Order are applicable to information produced by a
13 Non-Party in this Action and designated as "CONFIDENTIAL." Such information
14 produced by Non-Parties in connection with this litigation is protected by the
15 remedies and relief provided by this Order. Nothing in these provisions should be
16 construed as prohibiting allon-Party from seeking additional protections.
17           (b)   In the event that a Party is required, by a valid discovery request, to
18 produce allon-Party's confidential information in its possession, and the Party is
19 subject to an agreement with the Non-Party not to produce the Non-Party's
20 confidential information, then the Party shall:
21                 (1)    promptly notify in writing the Requesting Party and the Non-
22 Party that some or all of the information requested is subject to a confidentiality
23   agreement with allon-Party;
24                 (2)    promptly provide the Non-Party with a copy of the Stipulated
25 Protective Order in this Action, the relevant discovery request(s), and a reasonably
26 specific description ofthe information requested; and
27 ///
28 ///



     20926699x3                                11                      2:19-cv-02194-DSF-PLAx
 1                 (3)    make the information requested available for inspection by the
 2 Non-Party, if requested.
 3          (c)    If the Non-Party fails to seek a protective order from this court within
 4   14 days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party's confidential information responsive to the discovery
 6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7 not produce any information in its possession or control that is subject to the
 8 confidentiality agreement with the Non-Party before a determination by the court.
 9 Absent a court order to the contrary,the Non-Party shall bear the burden and expense
10 of seeking protection in this court of its Protected Material.
11   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13 Protected Material to any person or in any circumstance not authorized under this
14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15 writing the Designating Party ofthe unauthorized disclosures,(b)use its best efforts
16 to retrieve all unauthorized copies of the Protected Material,(c) inform the person
17 or persons to whom unauthorized disclosures were made of all the terms of this
18 Order, and(d)request such person or persons to execute the "Acknowledgment and
19 Agreement to Be Bound" that is attached hereto as Exhibit A.
20 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21          PROTECTED MATERIAL
22           When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim ofprivilege or other protection,
24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26 maybe established in an e-discovery order that provides for production without prior
27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
28 the parties reach an agreement on the effect of disclosure of a communication or



     209266993                                  IZ                      2:19-cv-02194-DSF-PLAx
 1   information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted
 3 to the court.
 4   12.      MISCELLANEOUS
 5              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6 person to seek its modification by the Court in the future.
 7              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8 Protective Order, no Party waives any right it otherwise would have to object to
 9 disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any ofthe material covered by this Protective Order.
12              12.3 Filing Protected Material. A Party that seeks to file under seal any
13 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14 only be filed under seal pursuant to a court order authorizing the sealing of the
15 specific Protected Material at issue. If a Party's request to file Protected Material
16 under seal is denied by the court, then the Receiving Party may file the information
17 in the public record unless otherwise instructed by the court. Filing-~~ote~tgd'
18 Mater~a~.
19   ~PIL71 L                  /77.


20                                                                                         .-~°P".

21
22
23
24   13.     FINAL DISPOSITION
25           After the final disposition of this Action, as defined in paragraph 4, within 60
26 days ofa written request by the Designating Party, each Receiving Party must return
27 all Protected Material to the Producing Party or destroy such material. As used in
28 this subdivision,"all Protected Material" includes all copies, abstracts, compilations,



     20926699v3                                  13                      2:19-cv-02194-DSF-PLAx
 1 summaries, and any other format reproducing or capturing any of the Protected
 2 Material. Whether the Protected Material is returned or destroyed, the Receiving
 3 Party must submit a written certification to the Producing Party (and, if not the same
 4 person or entity, to the Designating Party) by the 60 day deadline that(1)identifies
 5 (by category, where appropriate) all the Protected Material that was returned or
 6 destroyed and (2) affirms that the Receiving Party has not retained any copies,
 7 abstracts, compilations, summaries or any other format reproducing or capturing any
 8 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 9 retain an archival copy ofall pleadings, motion papers, trial, deposition, and hearing
10 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
11   reports, attorney work product, and consultant and expert work product, even ifsuch
12 materials contain Protected Material. Any such archival copies that contain or
13 constitute Protected Material remain subject to this Protective Order as set forth in
14 Section 4(DURATION).
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21   ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///



     20926699x3                              14                      2:19-cv-02194-DSF-PLAx
 1   14.      VIOLATION
 2       Any violation of this Order may be punished by appropriate measures
 3 including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5            IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
 6
 7 DATED: October 2, 2019              THE LAW OFFICE OF ROBERT L. STARK
 8
 9                               By: /s/Robert L. Starr
10                                   Robert L. Starr
                                     Adam M. Rose
11                                   Attorn~eys for Plaintiff
                                     CHARLES D. STAPHOLZ
12
13 DATED: October 2, 2019              BOWMAN AND BROOKE LLP
14
15                               By: /s/Bryan S. Revnolds
                                     Brian Takahashi
16                                   Theodore Dorenkamp III
1~                                   Bryan Reynolds
                                     Attorneys for Defendant
1g                                   JAGUAR LAND ROVER NORTH
                                     AMERICA,LLC
19
20
21
22
23
24
25
26
27
28



     20926699v3                          IS                   2:19-cv-02194-DSF-PLAx
 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                                         [print or type full name], of
 4                           [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on [date] in the case of Charles D. Stapholz v. Jaguar Land Rover North America,
 8 LLC,et. al., United States District Court —Central District, Western Division Case
 9 No. 2:19-cv-02194-DSF-PLAx. I agree to comply with and to be bound by all the
10 terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12 contempt. I solemnly promise that I will not disclose in any manner any information
13 or item that is subject to this Stipulated Protective Order to any person or entity
14 except in strict compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction ofthe United States District Court
16 for the Central District of California for enforcing the terms of this Stipulated
17 Protective Order, even if such enforcement proceedings occur after termination of
18 this action. I hereby appoint                                          [print or type full
19 name]of                                                         [print or type full address
20 and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22 Protective Order.
23
24 ~ Date:
25   City and State where sworn and signed:
26 Printed name:
27 Signature:
28



     20926699v3                                  16                      2:19-cv-02194-DSF-PLAx
